       Case 6:19-mj-00046-JDP Document 13 Filed 05/15/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     SHANE AUSTIN MOORE
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:19-mj-00046 JDP
12                    Plaintiff,                   STIPULATION TO APPEAR
                                                   TELEPHONICALLY; ORDER
13   vs.
14   SHANE AUSTIN MOORE,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant
19   Federal Defender Benjamin Gerson, counsel for Shane Austin Moore, that the Court allow a
20   telephonic appearance on May 20, 2020 at 10:00AM for Mr. Moore’s initial appearance, plea
21   and sentence.
22          Mr. Moore was due to appear in court on October 9, 2019. On that date he failed to
23   appear and the court issued a summons. The Summons was returned unexecuted. On December
24   2, 2019, Mr. Moore again failed to appear in court. The undersigned defense counsel informed
25   the court that Mr. Moore as incarcerated in Ely State Prison, Nevada. His expected parole date
26   was January 28, 2020. The court continued Mr. Moore’s initial appearance until March 10,
27   2020. The undersigned defense counsel has since learned that Mr. Moore was denied parole and
28   will serve his full sentence, with a projected release date of August 31, 2020. As of the instant
       Case 6:19-mj-00046-JDP Document 13 Filed 05/15/20 Page 2 of 3


 1   filing, the parties have reached a settlement in the case with the expectation that Mr. Moore will
 2   serve concurrent time on the instant offense while incarcerated in Nevada. Mr. Moore has
 3   returned a signed plea agreement. The undersigned defense counsel has made arrangements with
 4   Ely State Prison for Mr. Moore to appear by telephone on May 20, 2020.
 5
 6                                                     Respectfully submitted,
 7
                                                       McGREGOR W. SCOTT
 8                                                     United States Attorney
 9   Date: May 13, 2020                                /s/ Susan St. Vincent
                                                       Susan St. Vincent
10                                                     Yosemite Legal Officer
                                                       Attorney for Plaintiff
11
12                                                     HEATHER E. WILLIAMS
                                                       Federal Defender
13
14   Date: May 13, 2020                                /s/ Benjamin Gerson
                                                       BENJAMIN GERSON
15                                                     Assistant Federal Defender
                                                       Attorney for Defendant
16                                                     SHANE AUSTIN MOORE
17
18
19
20
21
22
23
24
25
26
27
28

      Moore – Stipulation for telephonic appearance.      2
       Case 6:19-mj-00046-JDP Document 13 Filed 05/15/20 Page 3 of 3


 1                                     IN THE UNITED STATES DISTRICT COURT
 2                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
 3
 4
 5
     UNITED STATES OF AMERICA,                          Case No. 6:19-mj-00046 JDP
 6
                              Plaintiff,                ORDER TO APPEAR
 7                                                      TELEPHONICALLY
     vs.
 8
     SHANE AUSTIN MOORE,
 9
                             Defendant.
10
11
12                                                     ORDER
13            The court hereby orders that Mr. Shane Moore’s appearance occur by telephone from Ely
14   State Prison, Ely, Nevada, on May 20, 2020 at 10:00 AM.
15
     IT IS SO ORDERED.
16
17
     Dated:        May 14, 2020
18                                                           UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

      Moore – Stipulation for telephonic appearance.     3
